UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4556


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MATTHEW ASHLEY CUMMINGS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:16-cr-00124-D-1)


Submitted: May 31, 2018                                            Decided: June 5, 2018


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC, Warrenton, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Phillip A. Rubin, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew Ashley Cummings appeals his 144-month sentence after pleading guilty

to possession of stolen firearms, in violation of 18 U.S.C. § 922(j) (2012); attempt to

commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) (2012); and two counts of

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g). Finding

no reversible error, we affirm.

       Cummings argues that the district court procedurally erred by miscalculating his

advisory Sentencing Guidelines range. The Government contends that any such error

would be harmless because it had no effect on the sentence the district court imposed. We

may proceed directly to an assumed error harmlessness inquiry without assessing the merits

of Cummings’ Guidelines argument. United States v. Gomez-Jimenez, 750 F.3d 370, 382

(4th Cir. 2014). “A Guidelines error is considered harmless if we determine that (1) ‘the

district court would have reached the same result even if it had decided the guidelines issue

the other way,’ and (2) ‘the sentence would be reasonable even if the guidelines issue had

been decided in the defendant’s favor.’” Id. (quoting United States v. Savillon-Matute, 636

F.3d 119, 123 (4th Cir. 2011)).

       In this case, the district court explicitly stated on the record that it would have given

Cummings a 144-month sentence even if it had calculated his Guidelines range differently.

The district court also discussed the applicable 18 U.S.C. § 3553(a) (2012) sentencing

factors and explained at length why it considered a 144-month sentence necessary. Given

the thoroughness of the district court’s reasoning and the deferential standard of review we

apply when reviewing criminal sentences, Gall v. United States, 552 U.S. 38, 41 (2007),

                                               2
we conclude that Cummings’ sentence would be reasonable even if the disputed issue was

resolved in his favor. See Savillon-Matute, 636 F.3d 119 at 124. Therefore, both prongs

of the above test are met, and any error in the district court’s Guidelines calculation was

harmless. We likewise find no merit in Cummings’ secondary argument that his sentence

is substantively unreasonable.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3